COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Margaret Doucette, as Representative of the Estate of David
                         Doucette

Appellate case number:   01-14-00921-CV

Trial court case number: 2013-01801

Trial court:             125th District Court of Harris County

        On July 24, 2015, this Court was notified by letter that the parties had reached a
resolution and were in the process of preparing a settlement agreement and appropriate dismissal
documents. No motion to dismiss has been received. Accordingly, we issue the following order.
       We order the parties to file a status report on or before October 5, 2015, advising the
Court whether this proceeding is now moot.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: September 24, 2015